NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                                 Argued June 6, 2018 
                               Decided August 21, 2018 
                                            
                                        Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐2785 
 
DAVID BALDWIN, II,                              Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois. 
                                                 
      v.                                        No. 16‐cv‐2249 
                                                 
NANCY A. BERRYHILL, Acting                      Eric I. Long, 
Commissioner of Social Security,                Magistrate Judge. 
      Defendant‐Appellee. 
 
                                      O R D E R 
        
       David Baldwin applied for disability insurance benefits based on pain caused by 
his rheumatoid arthritis. An administrative law judge found him disabled through May 
15, 2014, at which time the judge determined that his residual functional capacity had 
improved enough to enable him to work. The district court upheld the agency’s 
determination, and Baldwin has now appealed. We conclude that the ALJ’s finding of 
improvement is not supported by substantial evidence, and so we vacate the judgment 
and remand to the agency for further proceedings.   
No. 17‐2785                                                                         Page  2 
 
                                             I 
        In January 2012 Baldwin was 31 years old and working as a machine operator. 
He experienced sudden onset of rheumatoid arthritis at that time. He tried a number of 
treatments. In August he underwent surgery to relieve pain in his left shoulder—the 
first of three similar operations. He returned to work after the first procedure, but his 
pain persisted. He was able to work with accommodations until January 2013, when he 
stopped because of his constant pain and fatigue. He applied for disability insurance 
benefits the following week. In August 2013 rheumatologist Mehmoodur Rasheed 
described Baldwin’s arthritis as “severe.” In December of that year, Baldwin was 
diagnosed with a depressive disorder. 
        On May 16, 2014, Baldwin’s oncologist (whom he had seen for some abnormal 
lymph nodes) observed that his arthritis “seem[ed] to be much improved.” The doctor 
added that “[h]is pain is minimal. He has no additional complaints.” But this report was 
flatly contradicted by complaints of pain that Baldwin made to Dr. Rasheed just two 
days later. Baldwin told Dr. Rasheed that his joints typically hurt him in the week 
leading up to his monthly dose of arthritis medication. He also complained of morning 
stiffness and pain in his neck and shoulder. His medication for depression, he 
mentioned, helped with his mood, but not with his pain. 
        Over the summer Baldwin experienced some relief, thanks to different 
medications and pain‐management techniques. In June he told his psychologist that 
electrical stimulation provided “intermittent benefit” and that hypnosis reduced his 
pain. In July he reported to his primary‐care physician that he believed that his 
depression medication was easing his pain. In August, Dr. Rasheed noted that 
Baldwin’s joint symptoms “seem to be better.” During a physical examination, Baldwin 
had tenderness but a normal range of motion in his neck and left shoulder. He was able 
to raise his right arm above his shoulder without difficulty, and his joints were not 
overly sensitive to touch. Nonetheless, he still complained of “quite a bit of pain” in his 
shoulder, neck, and back. 
        Dr. Rasheed observed further improvement in December. During a physical 
exam, Baldwin could raise his right arm without difficulty, walk without support, and 
had mild or no tenderness in his joints. The doctor wrote that Baldwin had “some mild 
pain” in his right elbow, “some pain” in his hands and wrists, pain in his neck and 
back, yet a significant overall pain score of 7 out of 10. (This is a scale on which 0 
indicates “pain free,” and 10 represents pain so severe that the person passes out. See, 
e.g., Compass Rehabilitation Center, Medical Pain Scale 0–10, at http://compass.rehab/
patient‐resources/medical‐pain‐scale (visited on Aug. 18, 2018).) At the request of 
No. 17‐2785                                                                     Page  3 
 
Baldwin’s attorney, Dr. Rasheed referred Baldwin for a functional‐capacity evaluation 
with physical therapist Matthew Frankie.   
        That evaluation revealed that different levels of pain in Baldwin’s back, 
shoulders, and joints limited his movements, but that he was still able to perform many 
tasks. The pain left him unable to reach, bend, climb stairs or ladders, squat, or crawl. 
On the other hand, he was able occasionally to lift 27‐pound objects from the floor to his 
waist, and he could lift 15‐pound objects frequently. He also could push 80 pounds and 
pull 89 pounds for 40 feet. He could sit or stand for 30 minutes before needing to shift 
positions. Based on that test, Frankie concluded that Baldwin’s “physical demand level 
falls in the light to medium category according to the U.S. Department of Labor 
standards.” 
                                            II 
       At his administrative hearing later in December, Baldwin testified that his pain 
persisted despite treatment. On “bad days,” which “seem[ed] to outweigh the good 
days,” he could not climb the stairs in his home. He spent one out of three days, he 
estimated, reclining or sleeping most of the time. Medication helped, but it did not rid 
him of the pain. He obtained intermittent relief through physical therapy or 
electrotherapy (that is, use of a transcutaneous electrical nerve stimulation unit).   
        A vocational expert was available at the hearing. The ALJ asked the expert a 
hypothetical question about a person who could perform light work with several 
restrictions, including the need to alternate between sitting and standing every 30 
minutes for at least five minutes at a time. The expert responded that such a person 
could not perform Baldwin’s past job as a machine operator, but that the person could 
work as a price marker and router, and that there were substantial numbers of those 
jobs in the national economy.   
       The ALJ concluded that Baldwin became disabled on January 14, 2013, and that 
his disability persisted through May 15, 2014, after which it ended. By May 16, 2014, the 
ALJ thought that Baldwin once again could perform a limited range of light work, 
subject to some limitations. See 20 C.F.R. § 404.1594(b)(4)(i), (f). In support of that 
opinion, the ALJ pointed to the oncologist’s May 16 observation that Baldwin’s arthritis 
seemed on that occasion to be “much improved” and that Baldwin was in “minimal 
pain.” The ALJ also cited Baldwin’s July statement that his depression medication 
provided relief, and Baldwin’s statements that hypnosis and electrotherapy provided 
intermittent benefits. Finally, the ALJ found support for his conclusion in Frankie’s 
December assessment that Baldwin could perform light‐to‐medium work with a sit‐
stand limitation. Baldwin appealed that decision to the Social Security Appeals Council. 
No. 17‐2785                                                                       Page  4 
 
        While Baldwin’s appeal was pending, Frankie—apparently on his own 
initiative—submitted to the Council successive opinions, all indicating that Baldwin’s 
residual functional capacity was more restricted than Frankie originally had reported. 
In his first addendum, Frankie suggested that Baldwin’s pain and physical deficits were 
severe enough to prevent him from performing light‐to‐medium work full time, and so 
Baldwin was actually limited to sedentary work. Two weeks later, Frankie filed a 
second addendum revising the latter conclusion; in it, he opined that Baldwin could not 
work even at the sedentary level because he required additional breaks and would miss 
at least one to two work days per month for treatment. 
       The Appeals Council summarily denied review, stating only that Frankie’s 
addenda “[did] not provide a basis for changing the Administrative Law Judge’s 
decision.” Because the Council denied review, the ALJ’s decision was the final decision 
of the Acting Commissioner. See Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017).   
       Baldwin next sought judicial review under 42 U.S.C. § 405(g). A magistrate 
judge, presiding by consent of the parties, 28 U.S.C. § 636(c), upheld the Acting 
Commissioner’s decision. The court held that the Appeals Council was within its rights 
to deny review because, although Frankie’s addenda were “new” in that they were not 
previously available, they were not “material” because they contained Frankie’s 
opinion about Baldwin’s residual functional capacity—a determination reserved to the 
agency. The court added that the ALJ properly considered the evidence in determining 
that Baldwin’s residual functional capacity improved enough to permit work after May 
15, 2014.   
                                            III 
       Although Baldwin complains about the Appeals Council’s refusal to attach any 
weight to Frankie’s two revised opinions, we see no reversible error on that point. 
Although the addenda were technically “new,” meaning that Frankie had not yet 
written them at the time of the hearing, they did not rest on “new” evidence—they 
merely reflected Frankie’s reconsideration of existing evidence. See Simila v. Astrue, 573 
F.3d 503, 522 (7th Cir. 2009) (applying 42 U.S.C. § 405(g)). To the extent Baldwin wanted 
the agency to rely on Frankie’s own assessment of Baldwin’s residual functional 
capacity, he was asking for something it could not do. That determination is reserved 
for the agency, 20 C.F.R. § 404.1527(d)(2), and we do not find it reasonably probable that 
Frankie’s opinion would have swayed the ALJ. See Perkins v. Chater, 107 F.3d 1290, 1296 
(7th Cir. 1997). 
       We therefore move on to Baldwin’s central argument: that the ALJ committed 
several errors in assessing his residual functional capacity after May 15, 2014. Baldwin 
No. 17‐2785                                                                     Page  5 
 
contends that the ALJ cherry‐picked from the medical records to spotlight apparent 
improvements in his condition and to exaggerate the degree to which he was obtaining 
relief from his pain. 
       Although we must uphold the Commissioner’s decision if it is supported by 
substantial evidence, see 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 
(1971), that standard calls for more than a rubber‐stamp. As we have noted in the past, 
“[a]n ALJ has the obligation to consider all relevant medical evidence and cannot 
simply cherry‐pick facts that support a finding of non‐disability while ignoring 
evidence that points to a disability finding.” Denton v. Astrue, 596 F.3d 419 (7th Cir. 
2010). Only then can we be sure that the final determination reflects the ALJ’s 
assessment of all of the evidence in the record. 
        This record, unfortunately, reveals that the ALJ cherry‐picked the evidence in 
determining that Baldwin’s condition improved after May 15, 2014. The judge seized on 
the oncologist’s observation of May 16, 2014, to the effect that Baldwin’s pain was 
“minimal” as evidence that his condition had improved. Yet two days later, Baldwin 
complained to Dr. Rasheed of pain in his joints, neck, and shoulder. And that was not 
an isolated incident: he continued thereafter regularly to complain of pain to both his 
psychologist and Dr. Rasheed. Compare Yurt v. Colvin, 758 F.3d 850, 859 (7th Cir. 2014) 
(ALJ impermissibly cherry‐picked evaluation based on highest functioning score when 
claimant had lower scores two weeks later). Moreover, the ALJ erred by relying on 
Baldwin’s July statement that his depression medication was easing his pain, given 
Baldwin’s report to Dr. Rasheed on May 18 that the same medication was not relieving 
it. The ALJ also highlighted Baldwin’s intermittent relief with the use of electrotherapy 
and hypnosis, beginning in June 2014, but intermittent relief does not show that 
Baldwin could manage full‐time work. See 20 C.F.R. § 404.1594(c)(3)(iv); Attmore v. 
Colvin, 827 F.3d 872, 878 (9th Cir. 2016). Finally, Frankie’s December assessment, which 
suggested that Baldwin could perform light‐to‐medium work with some restrictions, 
sheds little light on what Baldwin’s functional capacity was in May. See 20 C.F.R. § 
404.1594(g)(1) (disability ends in month in which evidence shows applicant is no longer 
disabled).   
       For the sake of completeness, we note that the ALJ did not err when he decided 
to ignore the finding from an October 2013 psychological evaluation of Baldwin 
indicating that he was moderately limited in concentration and pace. The ALJ relied 
instead on the psychologist’s explanation in the narrative assessment in the same report 
that Baldwin had the concentration and pace “necessary to fulfill a normal workday.” 
No. 17‐2785                                                                 Page  6 
 
And the ALJ correctly observed that medication has improved Baldwin’s mood and 
mental health since the 2013 assessment. 
       Focusing on Baldwin’s physical impairments, however, we conclude that the 
agency must take another look at the date (if any) on which Baldwin was no longer 
disabled. We thus VACATE the judgment and REMAND for further proceedings.